Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of the
30th day of November, 2009, is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors”), the Lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as Administrative Agent for the Lenders (the “Administrative Agent”).
 
RECITALS
 
WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated November 23, 2009 (as amended
or restated from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend certain provisions of the Credit Agreement; and
 
WHEREAS, said parties are willing to so amend the Credit Agreement subject to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrowers, the Guarantors, the Lenders and the
Administrative Agent agree as follows:
 
1. Defined Terms.  Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to them in the Credit Agreement.
 
2. Amendment to Section 1.02.  Section 1.02 of the Credit Agreement is hereby
amended to add the following proviso at the end of the definition of
“Disqualified Capital Stock”:
 
“; provided, however, Disqualified Capital Stock shall not include Series B or
Series C preferred stock so long as any dividends with respect thereto comply
with the provisions of Section 9.04.”
 
3. Amendment to Section 9.02.  Section 9.02 of the Credit Agreement is hereby
amended to add the following new subsection (l) at the end of said Section 9.02:
 
“(l)  obligations with respect to Series B and Series C preferred stock issued
by the Borrower in form and substance substantially similar to the terms set
forth in Schedule 2.1(b) to that certain Asset Purchase Agreement dated October
28, 2009 and reasonably satisfactory to the Administrative Agent with respect to
Series B, and under substantially similar terms as specified in the preliminary
prospectus dated November 30, 2009, with respect to Series C, so long as any
dividends with respect thereto comply with the provisions of Section 9.04.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
4. Amendment to Section 9.04.  Section 9.04 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Section 9.04   Restricted Payments.  The Borrower will not, and will not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
Restricted Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests and the Borrower may declare and pay dividends on its
preferred stock so long as (i) no Event of Default exists at the time of, or is
caused by, such payment, (ii) after giving effect to such payment, availability
under the Borrowing Base is equal to or greater than the greater of (x) ten
percent (10%) of the Borrowing Base and (y) $5,000,000, and (iii) such dividends
do not exceed $1,500,000 in any twelve (12) month period.”
 
5. Amendment to Section 9.15.  Section 9.15 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:
 
“Section 9.15  Subsidiary Obligations and Preferred Stock.
 
The Borrower will not and will not permit any of its Subsidiaries to issue
preferred stock or create, incur or assume any Debt except for preferred stock
and Debt, in each case permitted under Section 9.02.”
 
6. Ratification.  The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment.  Nothing
in this Amendment extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders or the Administrative
Agent created by or contained in any of such documents nor is the Borrower nor
any Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.
 
7. Representations and Warranties.  The Borrower and Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that (a) this Amendment
has been duly executed and delivered on behalf of the Borrower and Guarantors,
(b) this Amendment constitutes a valid and legally binding agreement enforceable
against the Borrower and Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law, (c) the representations and warranties contained in the
Credit Agreement and the Loan Documents are true and correct on and as of the
date hereof in all material respects as though made as of the date hereof,
(d) no Default or Event of Default exists under the Credit Agreement or under
any Loan Document and (e) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrowers and Guarantors.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Conditions to Effectiveness.  This Amendment shall be effective as of the
date first written above upon the execution and delivery hereof by all parties
to the Administrative Agent.
 
9. Counterparts.  This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.
 
10. Governing Law.  This Amendment, all Notes, the other Loan Documents and all
other documents executed in connection herewith shall be deemed to be contracts
and agreements under the laws of the State of New York and of the United States
of America and for all purposes shall be construed in accordance with, and
governed by, the laws of New York and of the United States.
 
11. Final Agreement of the Parties.  Any previous agreement among the parties
with respect to the subject matter hereof is superseded by the Credit Agreement,
as amended by this Amendment.  Nothing in this Amendment, express or implied is
intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Amendment.
 
[Signature Pages Follow]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
 
BORROWER:
 
MAGNUM HUNTER RESOURCES
CORPORATION,
a Delaware corporation
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Chief Financial Officer
 
 
GUARANTORS:
 
PRC WILLISTON LLC,
a Delaware limited liability company
 
By:  Magnum Hunter Resources Corporation,
its sole member
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Chief Financial Officer
 
 
MAGNUM HUNTER RESOURCES LP,
a Delaware limited partnership
 
By:  Magnum Hunter Resources GP, LLC,
its general partner
 
By: Magnum Hunter Resources Corporation,
 
 
its sole member
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Chief Financial Officer
 
 
 
4

--------------------------------------------------------------------------------

 
 
MAGNUM HUNTER RESOURCES GP, LLC,
a Delaware limited liability company
 
By: Magnum Hunter Resources Corporation,
its sole member
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Chief Financial Officer
 
 
TRIAD HUNTER, LLC,
a Delaware limited liability company
 
By: Magnum Hunter Resources Corporation,
its sole member
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Chief Financial Officer
 
 
SHARON RESOURCES, INC.,
a Colorado corporation
 
By: /s/ Ronald D. Ormand      
Ronald D. Ormand
Secretary
 
 
 
5

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT AND LENDER:
 
BANK OF MONTREAL
 
 
By: /s/ James B. Whitmore      
James B. Whitmore
Managing Director
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 